Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 1 of 26


                           UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


    In re:                                     :
                                                 Docket # 1:18-md-02865-
    IN RE: CUSTOMS AND TAX ADMINIS-            : LAK-RWL
    TRATION OF THE KINGDOM OF DENMARK
    (SKATTEFORVALTNINGEN) TAX REFUND           :
    SCHEME LITIGATION                            New York, New York
                                               : June 17, 2021

    ------------------------------------- : TELEPHONE CONFERENCE

                            PROCEEDINGS BEFORE
                THE HONORABLE JUDGE ROBERT W. LEHRBURGER,
                      UNITED STATES MAGISTRATE JUDGE

    APPEARANCES:

    For Plaintiff:             HUGHES HUBBARD & REED LLP
                               BY: WILLIAM R. MAGUIRE, ESQ.
                               One Battery Park Plaza
                               New York, New York 10004
                               212-837-6000

    For Defendant:             WILMER CUTLER PICKERING HALE AND DORR
                               BY: ANDREW S. DULBERG, ESQ.
                               60 State Street
                               Boston, Massachusetts 02109
                               617-526-6352




    Transcription Service:     Carole Ludwig, Transcription Services
                               155 East Fourth Street #3C
                               New York, New York 10009
                               Phone: (212) 420-0771
                               Email: Transcription420@aol.com

    Proceedings conducted telephonically and recorded by
    electronic sound recording;
    Transcript produced by transcription service
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 2 of 26




                                     INDEX


                           E X A M I N A T I O N S

                                                    Re-       Re-
    Witness                Direct     Cross       Direct     Cross

    None
                               E X H I B I T S

    Exhibit                                                           Voir
    Number           Description                        ID   In       Dire

    None
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 3 of 26
 1                             PROCEEDINGS                        3

 2              HONORABLE ROBERT W. LEHRBURGER (THE COURT):             Good

 3   afternoon, this is Judge Lehrburger in In Re Customs or

 4   what is known as SKAT, number 18 multidistrict 02865 and

 5   other related cases under the multidistrict label.

 6              We're here because of an issue that's been raised

 7   about material that the plaintiffs feel should be produced

 8   based on waiver of attorney-client privilege.          Counsel who

 9   is going to speak, please identify yourself, starting with

10   plaintiff.

11              MR. WILLIAM R. MAGUIRE:      Good afternoon, your

12   Honor.    This is Bill Maguire from Hughes Hubbard & Reed for

13   the plaintiff.

14              THE COURT:    All right.     And for the defense?

15              MR. ANDREW DULBERG:      Drew Dulberg from Wilmer Hale

16   for the defendants.

17              THE COURT:    All right, is there anybody else on

18   who will be speaking?

19              All right.    So I know you all are talking to me

20   for the first time.     I know this has been before Judge

21   Kaplan.   And he referred this to me, and I don't know if

22   he'll refer other things to me -- maybe he will.           But I

23   have gained familiarity with this, and I have looked at

24   your letters and the cases, so I feel that I understand

25   generally what is going on.       And I do have a few questions.
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 4 of 26
 1                             PROCEEDINGS                        4

 2   Certainly, you're free to say whatever you'd like to

 3   address.

 4              But I would like to start with a couple of

 5   questions directed at the plaintiff.         First, you know, one

 6   thing that does make this a little different or seems to

 7   possibly is that the attorney, Mr. Ben-Jacob, is a

 8   defendant.    What is the theory of liability against him, in

 9   particular?

10              MR. MAGUIRE:    The theory of liability against him

11   in particular, your Honor, is one of aiding and abetting

12   the fraud committed by the other defendants.          There are

13   some claims in which he himself made representations, and

14   for those there are fraud and other claims.          But the

15   overarching claim, which includes, not only where he

16   personally made representations but also where he assisted

17   the defendants in making their representations to SKAT in

18   which they obtained hundreds of millions of dollars from

19   SKAT is aiding and abetting fraud.

20              THE COURT:     Okay.   All right.    Thanks.

21              And what exactly is it that you are asking or

22   looking for that hasn't been turned over?         I've seen a few

23   different formulations between the parties.          Defendants are

24   saying you're asking for the entire file.         You're citing

25   some cases that use terms short of that.         What would you
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 5 of 26
 1                             PROCEEDINGS                        5

 2   say it is exactly that you're asking for that you don't --

 3              MR. MAGUIRE:    Yeah, I think it's correct to say

 4   we're asking for the entire file, your Honor.          Effectively,

 5   what we're looking for is the entire transaction file for

 6   the transactions.     So Mr. Ben-Jacob was the lawyer at Kaye

 7   Scholer for his clients, who are the defendants here.            He,

 8   too, is a defendant also facing a claim of fraud.           And what

 9   we're seeking is the entire historic file for those

10   transactions.     We agree, frankly, with the defendants that

11   the issue here is one of relevance, not of work product.

12   And the issue, frankly, is Mr. Ben-Jacob's historic

13   transaction file for these transactions, which are the

14   subject of all of SKAT's claims and relevant to those

15   claims.

16              THE COURT:     Right.   And one of the cases you rely

17   on or the principal case you seem to rely on is Matsushita,

18   is that right?

19              MR. MAGUIRE:    That's right, your Honor.

20              THE COURT:     So in there, the Court says or

21   characterizes what should be discovered or can be

22   discovered as follows:      "Information and analyses

23   defendant's counsel relied upon or considered in rendering

24   the advice."     That seems to me something short of the

25   entire file.     Would you agree or no?
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 6 of 26
 1                              PROCEEDINGS                       6

 2               MR. MAGUIRE:    No.     I think you're probably right,

 3   your Honor.     I think, as phrased that way, there could be

 4   some things that don't quite fit within that.          I would

 5   think that would be broad enough to cover almost everything

 6   of importance.     I think that would leave out, frankly,

 7   things of sort of an administrative nature or things that

 8   wouldn't, you know, make their way into the file but maybe

 9   weren't accorded as much time.         But I don't think, frankly,

10   we should spend a lot of time on that because I think that

11   kind of carveout only creates room for mischief, frankly.

12   I think in a fraud case involving a transaction, it's hard

13   to see how the transaction file for the transaction that is

14   the subject of the fraud would not be relevant in its

15   entirety.

16               THE COURT:     Right.    And you mentioned at the end

17   of your letter the crime-fraud exception to privilege,

18   although here we're not necessarily focusing on material

19   that is privileged, given that that has been produced.                 But

20   you didn't really go into that that much, I thought.              Is

21   that what you're relying on principally?

22               MR. MAGUIRE:    No, not at all, your Honor.          We put

23   that in.     Obviously, crime-fraud would involve a much

24   bigger showing than we could fit into a discovery motion

25   letter.     So that was really put in in the event there was a
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 7 of 26
 1                             PROCEEDINGS                        7

 2   dispute about that.     But there is no dispute about that.

 3   The defendants have, I think correctly, framed the issue

 4   here as one of relevance, not of work product, in

 5   opposition to our motion.         There is no declaration by

 6   anyone saying that anything here was prepared in

 7   anticipation of litigation.         And, frankly, there couldn't

 8   be.   This is a transaction file.        The Kaye Scholer lawyers

 9   working on this were all transaction lawyers.          There's no

10   litigator, no trial counsel; there's no issue of litigation

11   strategies.    And so the crime-fraud exception I think is

12   off the table.

13              THE COURT:     Okay.    That makes sense.    All right,

14   let me ask Mr. Dulberg for the defendants, you know, what

15   do you have to say, particularly given some of the things

16   you've just heard Mr. Maguire say, you know, where this

17   is about discovery, the only issue here is relevance;

18   work product and attorney-client are off the table;

19   you have a defendant who is in fact the attorney or an

20   attorney who worked on the file?            Why isn't this a

21   case where the entire file should be produced as

22   potentially relevant?

23              MR. DULBERG:    Well, good question, your Honor.

24   And I think it's important to recognize that the motion

25   today is brought against defendants who are not the lawyer,
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 8 of 26
 1                             PROCEEDINGS                        8

 2   Mr. Ben-Jacob.     And so the discovery that the defendants at

 3   issue in this motion produced is relevant only to an

 4   advice-of-counsel defense, and that's the barometer that

 5   matters here.    And so the entire file, as Ecostar and other

 6   cases, including subsequent cases in the Southern District

 7   made clear, what's relevant to an advice-of-counsel defense

 8   is the advice and any internal communications reflecting

 9   that advice or any information the client provided.              And

10   that's what we've turned over.       I mean, the volume of

11   information the defendants at issue in this motion have

12   produced is staggering.      Between 2019 and this April, we've

13   turned over almost 75,000 documents weighing -- more than

14   400,000 pages.    And the advice-of-counsel production alone

15   was about 30,000 of those documents and almost a quarter-

16   million pages.    The argument from SKAT's motion that, well,

17   some of the advice was rendered orally and therefore we

18   need the entire file falls short when the exhibits they

19   attach to their motion make clear that we turned over their

20   talking points before a call, their summary of the call

21   afterwards.     So there's really nothing that's missing that

22   could be relevant to what matters here, which is the

23   advice-of-counsel defense.

24              THE COURT:    Well, you say -- was Mr. Ben-Jacob

25   involved in providing the advice?
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 9 of 26
 1                             PROCEEDINGS                        9

 2              MR. DULBERG:    Yes, yes, he absolutely was.          But my

 3   point is, from the perspective of the parties to the

 4   motion, what's relevant is our state of mind, which can

 5   only be elucidated by information that was given to us.

 6   And so the fact that Mr. Ben-Jacob is separately a

 7   defendant in cases that both include the parties to this

 8   motion and also do not include the parties to this motion

 9   is kind of beside the point.

10              THE COURT:     But isn't part of the inquiry in

11   regards to advice of counsel the reasonableness of the

12   counsel advice, and isn't the material that's in the file

13   that hasn't been produced potentially relevant to the

14   reasonableness of that advice?

15              MR. DULBERG:    I think it's hard to know.        The

16   answer to your first question is yes; the reasonableness of

17   the advice is a consideration -- that's clear.          It is not

18   clear to me that that fact necessitates the production of

19   the entire file or even the parts of it that the Matsushita

20   court thought were appropriate for production.          You know,

21   the advice here is very complicated and involves U.S. tax

22   law, international treaties, etc.        But we think the

23   reasonableness of it can be assessed from the quarter-

24   million pages of back-and-forth with counsel, including, as

25   I said, a significant number of internal emails that have
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 10 of 26
 1                              PROCEEDINGS                      10

 2   already been produced.      And it's hard to imagine that more

 3   is going to shed light in a way that is going to move the

 4   needle on whether the advice itself was reasonable or not.

 5              THE COURT:     And what is or how would you describe

 6   the volume of what we're talking about that hasn't been

 7   produced that would have to be produced if that were so

 8   ordered?

 9              MR. DULBERG:     My understanding is it's roughly

10   11,000 documents.     And, again, part of the issue here is

11   that Kaye Scholer and the lawyers involved provided advice

12   on a range of topics, including estate -- personal estate

13   planning, that had nothing to do with dividend arbitrage in

14   Europe.    And so, you know, it's not quite as easy as

15   pushing a button and turning over what Mr. Maguire called

16   the entire file.

17              THE COURT:     Right.   And is the 11,000 what you

18   are estimating as including just the ones that are

19   pertaining to the particular transaction, or does it

20   include the ones --

21              MR. DULBERG:     No, no, we have essentially -- we

22   have sort of an undifferentiated set of materials that we

23   would have to go through if so ordered.

24              THE COURT:     I see.   And what is the current

25   discovery schedule situation?        I know that Mr. Ben-Jacob is
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 11 of 26
 1                              PROCEEDINGS                      11

 2   supposed to be deposed in just a few days or so.           But what

 3   else is going on that these documents might be pertinent

 4   to?

 5              MR. DULBERG:     Well, for the past --

 6              THE COURT:     Why don't we have Mr. Maguire answer

 7   that once, since he's the one looking for the documents?

 8              MR. DULBERG:     Sure.   Thank you, your Honor.

 9              MR. MAGUIRE:     Yes, your Honor.     These documents

10   are fairly fundamental to the entire fraud.          So there are a

11   number of letters of request, letters rogatory that are

12   outstanding.     And there are a number of witnesses who still

13   need to be deposed.      It's a little complicated, frankly,

14   because of the fact that this is international.

15              But just to give you a sense of how fundamental

16   this is, in the documents that the defendants submitted, A

17   and B, they give an example, I think to reassure us that

18   there's nothing missing here.        But those examples show

19   basically the template for plans, and there were many --

20   dozens and dozens and dozens of plans and partnerships.

21   And there were dozens of partnerships involving many, many

22   defendants here.     So this is a very potentially far-

23   reaching matter.     It's hard for me to tell you what exactly

24   and who exactly it would implicate without seeing the

25   documents.     But the real point is this is the transaction
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 12 of 26
 1                              PROCEEDINGS                      12

 2   file, so this goes to the very heart of the transactions.

 3              MR. DULBERG:     Your Honor, if I could just --

 4              THE COURT:     Wait.   Hold on.    Hold on.    Just one

 5   thing.   Where are we in terms of discovery, like, what's

 6   the end date for discovery, and where are you in terms of

 7   depositions, etc.?

 8              MR. MAGUIRE:     Your Honor, in terms of discovery,

 9   Judge Kaplan issued an order this morning in which he asked

10   the parties to confer and report to him with respect to

11   remaining discovery and issues and ordered the parties to

12   meet and confer and come back to the Court with I guess

13   effectively a plan for the conclusion of discovery.               We

14   have not yet -- we had independently reached out to the

15   defendants today before we got Judge Kaplan's order, but we

16   have not begun that process.       We have notified them, and

17   they are obviously aware of a number of open items that we

18   have, but I think we're talking, clearly, in terms of a

19   number of months to wrap everything up.

20              MR. DULBERG:     If I could --

21              THE COURT:     Yes, and I'm trying to -- hold on.

22   One more thing.     And I'm trying to understand where, even

23   without respect to time, just where this is fitting in.                Is

24   this like the tail end, are you going to use it to go back

25   and try to depose people who've already been deposed, that
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 13 of 26
 1                              PROCEEDINGS                      13

 2   type of thing?

 3              MR. MAGUIRE:     Our hope is very much not to

 4   reinvent the wheel, so I do not expect that we will be

 5   going back, as a general matter, to redepose people.              I

 6   can't exclude completely the possibility that there might

 7   be a defendant or maybe a couple of defendants, but we are

 8   certainly not looking at this as a way to sort of reopen

 9   discovery or prolong discovery or to go back and redepose

10   people.

11              THE COURT:     Right.   And, Mr. Dulberg, I kept on

12   holding you off.     What did you want to say?

13              MR. DULBERG:     And I apologize for continuing to

14   interrupt.    It's a phenomenon of hearings by phone that I

15   would hope to avoid in person.        But I just need to strongly

16   disagree with a number of things Mr. Maguire said.                Since

17   essentially December of 2020, the parties have agreed that

18   fact discovery would close on June 30th, which is in two

19   weeks.    About a week ago the plaintiff said that discovery

20   simply will not end because its appetite for further

21   discovery is somewhat insatiable, and they've continued --

22   you know, this is a case where the plaintiff has taken more

23   than 40 depositions.      They've scheduled more depositions in

24   July and August, notwithstanding their agreement and the

25   fact that they've told the Court repeatedly that the
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 14 of 26
 1                              PROCEEDINGS                      14

 2   parties have agreed on a June 30 close of fact discovery.

 3               So before this issue arose, SKAT had taken the

 4   deposition of every client of Michael Ben-Jacob that is the

 5   subject of this motion.       We are at the tail of discovery.

 6   The suggestion that these documents are fundamental and yet

 7   they're moving to -- discovery has been going on for three

 8   years in this case.      This production was completed in

 9   March.     Now it truly is the 11th hour that this issue is

10   arising.    And while it is true that earlier today Judge

11   Kaplan issued an order setting a status conference for

12   September and requiring some pleadings before then to talk

13   about summary judgment and the path forward, it is very

14   much the case that discovery should be ending.           We've, as I

15   said, produced hundreds of thousands of documents.            And the

16   idea that we're going to open the door for marginally

17   relevant information that will not bear on the mental state

18   of the defendants in this case, who have been deposed

19   months ago, is, from our perspective, just not the case.

20               THE COURT:     All right, Mr. Maguire, anything

21   lastly -- you want to say last?

22               MR. MAGUIRE:    If I might?    Thank you, your Honor.

23   I would just -- it appears, from what we've heard this

24   afternoon is that the defendants, frankly, were using the

25   wrong standard of relevance.       They were looking at
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 15 of 26
 1                              PROCEEDINGS                      15

 2   relevance in a very cribbed way as to what was relevant

 3   only to the advice-of-counsel defense and not relevance to

 4   the pleadings that are before the Court and to all the

 5   claims that have been asserted, including the claims

 6   against Mr. Ben-Jacob.      So there's really no basis for that

 7   kind of cribbed, attenuated version of relevance.

 8              With respect to the logistics here, we certainly

 9   are not going to reinvent the wheel, and there's no way the

10   Court would allow us to go back and depose people again.

11   So I have no concern whatever on that ground.

12              In terms of getting these documents and having to

13   review them again, I really don't believe there's a basis

14   to review documents which were already reviewed, I

15   understand, by Arnold & Porter when they collected these

16   documents and gave them to the defendants so they could be

17   produced to us and then were reviewed again by the

18   defendants before they made their productions.           If there is

19   something that slipped through the cracks, if there's

20   somebody's estate planning, we have no interest in that;

21   we're not going to use that.        And they can turn over those

22   documents right away.      If there's something that got

23   through that, we will send it back, they can claw it back.

24   We undertake absolutely not to use anything like that, and

25   everything will be subject to the protections of the
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 16 of 26
 1                              PROCEEDINGS                      16

 2   Court's Protective Order.       So we would respectfully submit

 3   that there's no reason not to proceed with the immediate

 4   production of this file.

 5              THE COURT:     And, Mr. Dulberg, I'll give you the

 6   last word.

 7              MR. DULBERG:     Sure.   I appreciate it.      There

 8   certainly were not discovery requests issued to the parties

 9   that are at issue in this motion that have anything to do

10   with Mr. Ben-Jacob's personal defense.         I couldn't even

11   tell you what requests for production SKAT issued to

12   Mr. Ben-Jacob.     The production we're talking about today

13   was only made to support an advice-of-counsel defense; and

14   under the law of this Court and from Ecostar and many other

15   cases, our production complies with the scope of relevance

16   to an advice-of-counsel defense.         That's all that the

17   defendants before the Court today should have to produce.

18   And I thank you very much for your time, for jumping into

19   this case, and for your consideration.

20              THE COURT:     Not a problem.

21              All right, I'm ready to rule.        I am going to

22   order production of the documents.         Granted, it's near the

23   end of discovery, but it's still discovery.          The privileged

24   material that was produced was produced back in March.

25   That's not that long ago, quite frankly, and it's not
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 17 of 26
 1                              PROCEEDINGS                      17

 2   surprising that the issue -- this particular issue may not

 3   have been ripe until a little bit more recently.           And there

 4   are issues of potential oral advice.         I understand the

 5   defendants produced communications with -- both internal

 6   and external involving oral communications, but that does

 7   not mean it shows the complete picture.         And as I said,

 8   there's also the issue of reasonableness.

 9              I think there's a very narrow view that could be

10   given to saying that the advice-of-counsel defense does not

11   require any consideration of documents that don't reflect

12   communication to the client, either directly or as an

13   indication of what was said.       But this case strikes me as

14   one where such a narrow reading would not be appropriate.

15   So I am ordering their production.

16              And, Mr. Dulberg, what do you need in terms of

17   timing?   You asked for more time than what I think the

18   plaintiffs were seeking, given the timing of Mr. Ben-

19   Jacob's deposition.

20              MR. DULBERG:     Well, I think one question for your

21   Honor is you had suggested at the outset that the scope --

22   the appropriate scope is less than everything.           And I think

23   that's absolutely right.       Even Matsushita, the case

24   Mr. Maguire put forward as sort of the best case for

25   SKAT, limited the production to information relied upon
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 18 of 26
 1                              PROCEEDINGS                      18

 2   or considered in formulating the advice.              I think that

 3   would be an appropriate limitation here.              But I think,

 4   you know, my answer will depend on that, but I think

 5   four weeks or 30 days would be a reasonable amount of

 6   time to comply with an order, given the magnitude of

 7   information we will need to review.

 8              THE COURT:     Right.    And, Mr. Maguire, why

 9   don't you comment on both of those, both with regard to

10   the fact that the scope as was just articulated is

11   what I mentioned at the beginning and it is what is

12   set forth in Matsushita, which is the case that you

13   principally rely on and also comment on timing?

14              MR. MAGUIRE:     Yes, I hear your Honor, yes.

15   Well, I think as you noted, your Honor, the

16   distinguishing feature here with Matsushita, which is

17   a very persuasive case, very compelling case and well-

18   reasoned by Magistrate Judge Dolinger, but the one

19   compelling difference is that here counsel is a

20   defendant; there are claims against counsel.               So where

21   one might normally try to slice and dice things a

22   little bit, it's very hard to do that here.               I can't

23   think of any case in which any court has ever held

24   that a defendant who is facing a claim of fra ud in

25   connection with a transaction would produce anything less
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 19 of 26
 1                              PROCEEDINGS                      19

 2   than the entire file that was put together under that

 3   defendant's supervision in connection with that

 4   transaction.

 5              I do think you're right, your Honor, that there

 6   may be some administrative stuff or there may be some

 7   things that get into a law firm file that don't really rise

 8   to the level of significance to the partner.          It is

 9   possible there's something like that.         I just don't think

10   it's worth our while to try to craft wording around that.

11   If it's not that important, I think it should just be

12   produced; we're obviously not going to use it.           So,

13   respectfully, I think, given that we have a fraud case --

14   it is very complex, as Mr. Dulberg said -- I think prudence

15   really -- in fact, I can't think of any consideration,

16   really, that would go in this case against producing the

17   entire file.

18              In terms of the timing, we, of course, are willing

19   to extend every courtesy to the defendants in terms of

20   timing, anything that's reasonable at all.          Our issue,

21   however, is that the deposition is coming up on Tuesday.

22   So we have to get the documents before that.          If that

23   deposition were to move, then we would have more time, and

24   then, obviously, we would be willing to extend whatever

25   courtesies are appropriate.       But as of now, you know,
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 20 of 26
 1                              PROCEEDINGS                      20

 2   unless Mr. Ben-Jacob and his counsel agree that they will

 3   make themselves available at another later date, then we

 4   need to have those documents for that deposition, in which

 5   case I would respectfully ask that defendant simply turn

 6   over the file immediately.         And, obviously, that will be

 7   subject to the Protective Order, everything would be

 8   confidential.     And if there is somebody's estate plan in

 9   there somewhere and it doesn't get caught or we get it,

10   we're obviously not going to use it and it can be clawed

11   back.

12              THE COURT:     But help me understand something --

13   and I'm sorry to be getting back into substance here, but

14   it's something that you both have alluded to but seem to be

15   talking past each other one and I think I need a lot of

16   help with -- so the defendants at least seem to be saying

17   that Mr. Ben-Jacob is not part of this motion, and it's

18   what's coming from the defendants themselves that's being

19   sought, which may be different, so why is Mr. Ben-Jacob

20   that relevant, then, and why aren't these documents being

21   gotten from whatever, you know, wherever he was or from

22   him, etc.?

23              MR. MAGUIRE:     Yes.    Mr. Ben-Jacob was at Kaye

24   Scholer and currently at Arnold & Porter.          We've spoken

25   with his counsel on a number of occasions; we've also
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 21 of 26
 1                              PROCEEDINGS                      21

 2   spoken with Arnold & Porter.       We have made clear to them

 3   that we are not seeking duplicative discovery from them;

 4   we're not going to serve -- we are serving a subpoena, but

 5   we're not requiring them to produce documents that they've

 6   already produced to the defendants.         What was done here I

 7   think was pretty much best practice, which is that the law

 8   firm that had all the documents provided all of -- the

 9   entire file for production, basically, to the defendants so

10   that the defendants could then make the decision as to what

11   they were asserting privilege over and what they were not

12   asserting privilege over and what was subject to production

13   and not subject to production.

14              So we did not independently require Mr. Ben-

15   Jacob's law firm to produce the documents separately,

16   because any privilege or any protection or prerogative

17   belong to the client, not to the law firm.          So we've made

18   clear in our discussions with outside counsel for Arnold &

19   Porter and with Mr. Ben-Jacob that we expect them to fully

20   collect all responsive documents and to provide all

21   responsive documents, and they have assured us that the

22   entire file was collected and was provided to defendants so

23   it could be produced to us.       But it was then defendants who

24   asserted privilege.      And then in January of this year they

25   started to change that and started producing the documents.
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 22 of 26
 1                              PROCEEDINGS                      22

 2   But they are the source for all of these documents.               So

 3   that is why procedurally we're looking to the defendants to

 4   produce all of these documents.

 5              THE COURT:     And when exactly did this issue about

 6   the portion of the file that hasn't been produced, when did

 7   that come to your attention?

 8              MR. MAGUIRE:     So initially we got the production,

 9   which included internal documents.         So we assumed, frankly,

10   that it was everything.      And it was quite a large

11   production.    So we started to go through that.         As we went

12   through it, we realized that there were internal documents

13   but there just didn't seem to be very many of them, and we

14   just would have expected there to be more emails and draft

15   memos.   Now, we did get drafts -- there were draft

16   memos -- but it didn't seem like there were an awful lot of

17   them or an awful lot of emails.       So, frankly, we went around a

18   little bit in circles.     We assumed that the defendants had

19   produced everything to us, so we went back to Mr. Ben-Jacob's

20   counsel to see if a proper production had been, you know,

21   collected by Arnold & Porter.      And we talked to him on a

22   number of occasions in April; and then ultimately in June, we

23   talked -- early June -- we talked with outside counsel for

24   Arnold & Porter, and we were assured that a full collection

25   and reasonable search was done by the law firm and all of the
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 23 of 26
 1                              PROCEEDINGS                      23

 2   documents, including the entire file, was provided to the

 3   defendants.

 4              So that's when we circled back and asked, you

 5   know, what's -- it appears that your production is

 6   incomplete.    And then we were told, oh, our view is you're

 7   not entitled to the internal documents.          And that was the

 8   first time we heard that.       I think that was May 28th.

 9              THE COURT:     Well, again, they've produced some

10   internal documents.

11              MR. MAGUIRE:     They have produced some internal

12   documents.    I think the distinction they were making, as I

13   understand it, is they're saying internal documents that we

14   think reflect communications we're producing to you;

15   internal communications that we think don't reflect

16   communications with the client we are not producing to you.

17   And that's a hard definition to apply, but that seems like

18   that's what they've been -- what they told us on May 28th.

19   Up until then, we thought we had the internal

20   communications.     And when we saw that there wasn't very

21   many of them, we went back and questioned whether the

22   proper search terms had been used or whether Arnold &

23   Porter had collected documents appropriately.           But we

24   understand that they did.

25              THE COURT:     All right, well, look, I'm going to
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 24 of 26
 1                              PROCEEDINGS                      24

 2   stick by what I said, which is not as narrow as Mr. Dulberg

 3   is asking for, just because, again, I think this case is

 4   even different than Matsushita and others and requires

 5   the fulsome production.         But I'm also not going to

 6   order him to produce 11,000 documents in the course of

 7   four days.     They need whatever time they need, not --

 8   that doesn't mean just -- I'm no ordering that he just

 9   has to turn over an entire file regardless of what's

10   in it.    Because I don't know what's in it; and, yes,

11   there may be some things that aren't relevant but that

12   doesn't mean they should be produced willy-nilly.

13              So you're going to get your documents, but you

14   just may not have them for a deposition on Tuesday.               And

15   then whatever comes of that, you'll have to deal with or

16   the parties will have to deal with, or there'll have to be

17   a rescheduled deposition.

18              MR. MAGUIRE:     Very good, your Honor.

19              THE COURT:     So that's how we are proceeding.

20   And, Mr. Dulberg, I'll give you four weeks, 28 days, to

21   produce the material.      Okay?

22              MR. DULBERG:     Thank you, your Honor.

23              THE COURT:     All right.     Anything else.    Anything

24   else from you, Mr. Maguire?

25              MR. MAGUIRE:     Nothing from me, your Honor.          Thank
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 25 of 26
 1                              PROCEEDINGS                      25

 2   you.

 3              THE COURT:     Anything else, Mr. Dulberg?

 4              MR. DULBERG:     No.     But to the extent there has

 5   been some discussion of advice that has nothing to do --

 6   legal advice that is sort of beyond the scope of this case,

 7   am I correct in understanding you to be saying that

 8   defendants need not produce that advice, for example, the

 9   estate planning advice?

10              THE COURT:     Correct.

11              MR. DULBERG:     Okay.     All right.   Thank you, your

12   Honor.

13              THE COURT:     All right.     Take care, everybody.

14   Good speaking with you.      Be well.

15              (Whereupon, the matter is adjourned.)

16

17

18

19

20

21

22

23

24

25
Case 1:18-md-02865-LAK-RWL Document 634 Filed 06/24/21 Page 26 of 26
 1                                                               26

 2

 3                       C E R T I F I C A T E

 4

 5              I, Carole Ludwig, certify that the foregoing

 6   transcript of proceedings in the case of In Re: Customs and

 7   Tax Administration of the Kingdom of Denmark

 8   (Skatteforvaltningen) Tax Refund Scheme Litigation, Docket

 9   #18-md-02865-LAK-RWL, was prepared using digital

10   transcription software and is a true and accurate record of

11   the proceedings.

12

13

14

15   Signature_______________________________
                   ________________

16                     Carole Ludwig

17   Date:     June 24, 2021

18

19

20

21

22

23

24

25
